Exhibit 10.27

AGREEMENT ON THE ESTABLISHMENT

OF A SNAKE FARM AND PURIFICATION UNIT

(“Snake Agreement”)

between

Neurobiological Technologies, Inc. and

NTI-Empire, Inc.

2000 Powell Street, Suite 800

Richmond, California 94806

USA

(hereinafter called “NTI”)

and

Nordmark Arzneimittel GmbH & Co. KG

Pinnauallee 4

25436 Uetersen

Germany

(hereinafter called “Nordmark”)

(NTI and Nordmark are individually referred to as “Party” and collectively as
“Parties”)

Preamble

 

1. Whereas, the Parties have entered into a Cooperation and Supply Agreement on
March 1, 2005 (hereinafter called “Cooperation Agreement”) pertaining to the
manufacture of Ancrod by Nordmark on behalf of NTI and the supply of Ancrod to
NTI.

 

2. Whereas, in connection with the Parties’ mutual desire to further collaborate
and cooperate regarding manufacture and supply of Ancrod, the active
pharmaceutical ingredient of NTI’s Viprinex™ product, the Parties wish to enter
into this Snake Agreement whereby Nordmark shall establish a snake farm and a
purification unit at Nordmark’s facilities, in accordance with the terms and
conditions set forth herein, with the intention of ensuring a secure supply of
the raw venom of the Malayan pit viper, which is the starting material for
Ancrod.

 

Page 1 of 19



--------------------------------------------------------------------------------

Now, therefore, the Parties agree as follows:

Article 1

Existing Agreements

The Parties acknowledge and agree that the provisions of the Cooperation
Agreement shall remain in full force and effect. In the event of a conflict
between any of the provisions of this Snake Agreement and the Cooperation
Agreement pertaining to Nordmark’s obligations in connection with API Starting
Material or Ancrod, the provisions of the Cooperation Agreement shall govern.

Article 2

Definitions

 

2.1 “Ancrod” (INN) (Viprinex™) means an API (as further described in Appendix 1
of the Cooperation Agreement) that is derived from API Starting Material,
wherein such API is intended: (a) to be used in the manufacture of an
Investigational Medicinal Product and/or a Medicinal Product, and (b) to furnish
pharmacological activity or other direct effect in the treatment or prevention
of a disease.

 

2.2 “Ancrod Facilities” means the snake farm and purification unit established
at Nordmark’s facilities pursuant to this Snake Agreement.

 

2.3 “API” means an active pharmaceutical ingredient.

 

2.4 “API Starting Material” means the raw venom of the Malayan pit viper, as
described in Appendix 2 of the Cooperation Agreement.

 

2.5 “Effective Date” means January 18th, 2006.

 

2.6 “Investigational Medicinal Product” means a pharmaceutical form of Ancrod
intended to be tested in a clinical trial.

 

2.7 “Manufacture” means the production of Ancrod from API Starting Material, and
the packaging and labelling thereof, including, without limitation, the
respective in-process tests, analyses, final quality control and batch release
according to GMP.

 

2.8 “Medicinal Product” means a finished pharmaceutical form of an Ancrod
product intended to be commercialized for treatment or prevention of disease in
human beings.

 

2.9 “Procedures” means a description of the activities and operations to be
carried out by the Parties, the precautions to be taken by Nordmark, the time
frame for completion of the Ancrod Facilities, the internal and out-of-pocket
costs to be incurred in establishing the Ancrod Facilities (including human
resources (each

 

Page 2 of 19



--------------------------------------------------------------------------------

specified by title and hours to be committed to the Project, and described as
employees, consultants or contractors) to be used by Nordmark and NTI in
conducting the Project and completing the Ancrod Facilities, the development of
the specifications, drawings and blueprints for the Ancrod Facilities, and other
reasonable and customary measures and efforts to be applied by the Parties
directly or indirectly (a) to the establishment of a snake farm at Nordmark’s
facilities, and (b) to the establishment of an Ancrod purification unit at
Nordmark’s facilities that meets GMP-grade commercial requirements, in
connection with this Snake Agreement, as set forth in greater detail in
Exhibit A. A final Exhibit A shall be mutually agreed upon by the Parties within
sixty (60) days after the Effective Date, and shall be incorporated herein and
attached hereto. If the Parties do not agree in writing on a final Exhibit A
within such 60-day period, the CEO’s of the Parties shall meet within twenty
(20) days after the end of such 60-day period, and shall use their reasonable
best efforts to reach written mutual agreement on a final Exhibit A. In the
event that the CEO’s of the Parties fail to mutually agree on a final Exhibit A
within such 20-day period, then the CEO’s shall determine in good faith the
amount of NTI’s down payment (described in Art. 6.2) that should be refunded to
NTI (taking into account the costs reasonably incurred by Nordmark prior to that
date), and this Snake Agreement shall be immediately terminated by mutual
agreement of the Parties. Prior to the Effective Date, a draft Exhibit A shall
be prepared by Nordmark in consultation with NTI that shall set forth the
Parties’ activities, operations and responsibilities during the time period from
the Effective Date until mutual agreement on the final Exhibit A.

 

2.10 “Project” means the establishment of the Ancrod Facilities; Nordmark’s
identification, hiring and training of the Nordmark personnel necessary for
obtaining the raw venom from the Malayan pit viper snakes housed at the snake
farm within such Ancrod Facilities; and Nordmark’s responsibilities, activities
and documentation in connection with enabling and achieving GMP production of
Ancrod within the purification unit portion of such Ancrod Facilities under
conditions appropriate for commercial grade and commercial scale manufacture of
Ancrod in accordance with applicable regulatory authority requirements. The
Project is divided into two parts:

(a) “Part I” means the establishment of the snake farm.

(b) “Part II” means the establishment of the purification unit.

 

2.11 “Registration” means governmental approval (including marketing
authorisation, pricing and reimbursement approval, as applicable) according to
German, European and/or United States law that is necessary to place a finished
pharmaceutical product on the market in those countries or jurisdictions.

 

Page 3 of 19



--------------------------------------------------------------------------------

2.12 “Related Company” means any corporation, association or legal entity which
is directly or indirectly controlling or controlled by NTI or Nordmark, wherein
the term “control” means the ownership of more than fifty percent (50%) of the
outstanding voting securities.

Any capitalized terms used herein that are not defined in this Article 2 shall
have the meaning given such terms in the Cooperation Agreement.

Article 3

Coordination of Further Action of the Parties

The Parties undertake to cooperate with each other and to coordinate their
relating actions with respect to the establishment of the Ancrod Facilities at
Nordmark in accordance with this Snake Agreement. Until the time that a snake
farm is established at Nordmark’s facilities in accordance with this Snake
Agreement, the Parties may agree to have Nordmark, on NTI’s behalf, keep NTI’s
Malayan pit viper snakes at a snake farm facility owned by Abbott GmbH and Co.
KG Ludwigshafen. Nordmark guarantees all provisions agreed in this contract
regarding the housing of the Malayan pit vipers also for this case. NTI shall
bear all cost of this temporary solution as shall be described in Exhibit B to
be mutually agreed by parties within 60 days after Effective Date.

Article 4

Subject of Cooperation

The subject of this Snake Agreement is the cooperation and coordination between
the Parties regarding establishment of the Ancrod Facilities. Accordingly, this
Snake Agreement sets forth the terms and conditions relating to the Parties’
cooperation and coordination (including, without limitation, each Party’s
obligations, responsibilities and performance in connection with the Project,
the Ancrod Facilities and this Snake Agreement).

Article 5

Nordmark’s Obligations

 

5.1 Nordmark undertakes to establish the Ancrod Facilities (including a snake
farm (Part I) and an Ancrod purification unit that meets GMP-grade Ancrod
commercial production requirements (Part II)) at Nordmark. As of the Effective
Date, the Parties anticipate that a maximum snake stock of fifteen hundred
(1,500) snakes will be necessary to fulfil the purposes of this Snake Agreement.
Furthermore, the Parties envisage a potential future enlargement of the
aforementioned stock of snakes, if the Parties mutually agree in writing that
such enlargement of snake stock is necessary or beneficial.

 

Page 4 of 19



--------------------------------------------------------------------------------

5.2 As regards the time frame for completion of Part I and Part II of the
Project, as of the Effective Date the Parties anticipate that completion of the
snake farm facility shall take place on or before December 31, 2006, and
completion of the purification unit shall take place on or before December 31,
2007. Nordmark agrees to undertake commercially reasonable efforts to achieve
these time frame objectives.

 

5.3 The annual capacity of the completed Ancrod Facilities is planned to be 10
batches à 2 Million Ancrod units.

Article 6

Financial Obligations of the Parties

 

6.1 As of the Effective Date, the costs for Part I of the Project are estimated
at EURO 3,500,000.00 (in words: EURO Three Million Five Hundred Thousand), and
for Part II of the Project at EURO 1,500,000.00 (in words: EURO One Million Five
Hundred Thousand), totalling EURO 5,000,000.00 (in words: EURO Five Million) for
completion of the Ancrod Facilities.

 

6.2 Within ten (10) business days after the date of execution of this Snake
Agreement, NTI shall make a down payment amounting to twenty percent (20%) of
the estimated costs set forth in Art. 6.1 (calculated to be a EURO 1,000,000.00
(in words EURO One Million) down payment amount). Upon completion of the snake
farm at Nordmark’s facilities in full compliance with Exhibit A, Nordmark shall
deliver an invoice to NTI for an additional payment of EURO 750,000.00 (in words
EURO Seven Hundred Fifty Thousand). Subject to NTI’s agreement that the snake
farm has been completed in accordance with Exhibit A, such invoice shall be
payable by NTI within thirty (30) days after receipt of such invoice.
Notwithstanding anything to the contrary in this Art. 6.2 or otherwise in this
Snake Agreement, if this Snake Agreement is terminated before a total of EURO
1,750,000.00 (in words EURO One Million Seven Hundred Fifty Thousand) is
incurred in connection with the Ancrod Facilities, then within thirty (30) days
after the date of termination of this Snake Agreement, Nordmark shall refund to
NTI the difference between (a) and (b) below, wherein:

(a) is the amount paid by NTI prior to the termination date in accordance with
this Art. 6.2 (i.e., EURO 1,750,000.00 (in words EURO One Million Seven Hundred
Fifty Thousand) or EURO 1,000,000.00 (in words EURO One Million), as
applicable); and

(b) is the actual demonstrable amount reasonably incurred in connection with the
Ancrod Facilities prior to the termination date.

 

Page 5 of 19



--------------------------------------------------------------------------------

For the avoidance of doubt, except in the event that NTI is required to make the
Contingent Additional Consideration Payment pursuant to Art 6.3 below, NTI shall
not be required to make any payments for the Ancrod Facilities other than the
payments set forth in this Art 6.2 (i.e., a maximum of EURO 1,750,000.00 (in
words EURO One Million Seven Hundred Fifty Thousand)), regardless of the actual
costs of completing the Ancrod Facilities.

 

6.3 Nordmark shall assume responsibility for all costs incurred in connection
with establishment of the Ancrod Facilities that exceed the total of the down
payment amount and the additional payment amount to be paid by NTI in accordance
with Art. 6.2 (i.e., EURO 1,750,000.00 (in words EURO One Million Seven Hundred
Fifty Thousand)). Notwithstanding anything to the contrary in this Art. 6.3. The
following conditions that may trigger a “Contingent Additional Consideration
Payment” are subject to further discussion by the Parties: — if (a) NTI fails to
obtain at least one Registration for a Medicinal Product containing Ancrod
before the end of calendar year 2010; or (b) NTI expressly abandons development
and/or commercialization of the Viprinex product in the United States and Europe
before the end of calendar year 2010; or (c) after good faith negotiations, NTI
and Nordmark fail to execute a separate agreement for Nordmark’s commercial
manufacture and supply of GMP-grade Ancrod pursuant to Article 9 before the end
of calendar year 2010, then NTI shall pay to Nordmark an additional
consideration payment in an amount calculated as follows:

(y) the total cost of the Ancrod Facilities (which shall be the smaller of
(i) and (ii) below, wherein:

(i) is EURO 5,000,000.00 (in words EURO Five Million), the estimated costs set
forth in Art. 6.1; and

(ii) is the actual, demonstrable cost reasonably incurred by Nordmark in
establishing the Ancrod Facilities as of the date that a condition set forth in
any of clauses (a-c) above is fulfilled; and

(z) the amount that is equal to eighty percent (80%) of the cost set forth in
(y).

The Contingent Additional Consideration Payment shall be the amount of (z) minus
EURO 1,750,000 (in words EURO one Million seven hundred fifty thousand) (see
Exhibit C for various calculations).

If such Contingent Additional Consideration Payment becomes payable by NTI in
accordance with this Art. 6.3, it shall be paid in consideration of Nordmark’s
inability to realize the full benefits of the Ancrod Facilities. In the event
that NTI

 

Page 6 of 19



--------------------------------------------------------------------------------

provides written notice to Nordmark that NTI has failed to obtain at least one
Registration for a Medicinal Product containing Ancrod before the end of
calendar year 2010, or that NTI is abandoning development and/or
commercialization of the Viprinex product in the United States and Europe before
the end of calendar year 2010, then Nordmark thereafter shall use its
commercially reasonable efforts to avoid incurring further costs (for example,
by cancelling commitments and/or returning materials) and to mitigate any costs
incurred in connection with the Project, the Ancrod Facilities and this Snake
Agreement. For the avoidance of doubt, NTI shall not be obligated to pay to
Nordmark a Contingent Additional Consideration Payment pursuant to this Art.
6.3, if Nordmark’s acts or omissions in connection with the Project, this Snake
Agreement or the Cooperation Agreement contributed to NTI’s failure to meet the
conditions set forth in clauses (a) or (c) above.

 

6.4 If NTI is required to pay to Nordmark a Contingent Additional Consideration
Payment pursuant to Art. 6.3, and if, during the period commencing on the date
that Nordmark receives such Contingent Additional Consideration Payment and
ending on the second anniversary of such receipt date, Nordmark sells or leases
all or part of the Ancrod Facilities, or uses all or part of the Ancrod
Facilities to provide services to a third party(ies), then Nordmark shall pay to
NTI twenty-five percent (25%) of the consideration received by Nordmark for such
sale(s), lease(s) and/or services (as applicable); provided that the maximum
total payment(s) to NTI pursuant to this Art. 6.4 shall not exceed EURO
1,750,000.00 (in words EURO One Million Seven Hundred Fifty Thousand).

 

6.5 Until Nordmark commences commercial manufacture of GMP grade Ancrod, NTI
will reimburse Nordmark’s “fully loaded costs” connected with the operation of
the snake farm and the purification unit. The definition of the “fully loaded
costs” shall be mutually agreed by the parties within 60 days after the
Effective Date.

 

6.6 Nordmark shall invoice the fees to NTI monthly, the invoices are payable
within 30 days after receipt of the invoice.

 

6.7 Nordmark may request that, at its cost, the auditor who audits Nordmark’s
annual financial accounts, controls and confirms for NTI whether the fees
charged to NTI have been calculated in compliance with this Agreement.

Article 7

Confidentiality

 

7.1 Each Party (“Recipient”) shall use the non-public, proprietary information
given to it by the other Party (“Discloser”) pursuant to this Snake Agreement
only for purposes of this Snake Agreement, shall keep it strictly confidential,
and shall make it accessible only to those persons who need to know such
information in

 

Page 7 of 19



--------------------------------------------------------------------------------

furtherance of this Snake Agreement, the Cooperation Agreement, or any other
Ancrod-related written agreement that may be executed by the Parties in the
future. Subject to Art. 7.2, Recipient shall oblige each person that receives
from Recipient such information of the Discloser to maintain the confidentiality
obligations of Recipient under this Snake Agreement. The restrictions on use and
the confidentiality obligations imposed on Recipient by this Article 7 shall
survive the expiration or termination of this Snake Agreement for a period of
ten (10) years after the date of such expiration or termination.

 

7.2 The restrictions on use and the confidentiality obligations imposed on
Recipient by this Article 7 shall not apply to information of the Discloser
that:

 

  (a) Recipient can establish by prior written records was already known to
Recipient without any obligation of non-use or confidentiality to a third party,
or was available to the public, at the time of disclosure to Recipient by
Discloser, or

 

  (b) at any later date is made known to Recipient without any obligation of
non-use or confidentiality to a third party, or is made available to the public,
other than by an act or omission of Recipient in breach of this Snake Agreement;
or

 

  (c) is required to be disclosed by law or court order, or that, due to its
nature, is required to be divulged to any competent judicial or administrative
authority (including, without limitation, in periodic reports to the Securities
and Exchange Commission or to any regulatory authority involved in the granting
of regulatory approval for a Medicinal Product); provided that, to the extent
practicable, notice of such disclosure requirement shall be promptly delivered
to Discloser, in order to provide Discloser with an opportunity to challenge or
limit the disclosure obligations, and/or to obtain confidential treatment or a
protective order for such disclosure so required; or

 

  (d) Discloser grants written permission to Recipient to use and/or make
available to the public.

 

7.3 Any conflict between the Nondisclosure Agreement dated April 19, 2004
(between Empire and Nordmark) and this Snake Agreement will be controlled by
this Snake Agreement.

Article 8

Warranties

 

8.1 Warranties by NTI. NTI represents, warrants and/or covenants to Nordmark
that:

 

  (a) the execution and delivery of this Snake Agreement and the performance of
NTI’s obligations hereunder do not conflict with, or constitute a default or
require any consent under, any material contractual obligation of NTI; and

 

Page 8 of 19



--------------------------------------------------------------------------------

  (b) it has, and shall at all times throughout the term of this Snake Agreement
have, the right to supply the Malayan pit viper snakes and related NTI materials
and NTI information to Nordmark for the purposes of this Snake Agreement.

 

8.2 Warranties by Nordmark. Nordmark represents, warrants and/or covenants to
NTI that:

 

  (a) the Ancrod Facilities shall be established, and the Project shall be
undertaken and completed, in accordance with the terms and conditions of this
Snake Agreement (including, without limitation, Exhibit A), and in compliance
(i) with all standards generally accepted in Germany (EC-GMP guideline, part II)
and the United States (21 CFR part 210-211) for commercial scale and commercial
grade production of APIs intended for commercial pharmaceutical use, and
(ii) with all applicable German and United States federal laws and regulations;

 

  (b) Nordmark shall employ only personnel who are sufficiently experienced and
qualified in keeping, handling and breeding of poisonous snakes in accordance
with maintenance and breeding specifications and procedures acceptable to NTI;

 

  (c) all necessary consents, approvals and authorizations of all regulatory
authorities, agencies and other persons required to be obtained in connection
with establishment of the Ancrod Facilities and the Project have been or will be
obtained as of the applicable date(s) of establishment or performance by
Nordmark; and

 

  (d) the execution and delivery of this Snake Agreement and the performance of
Nordmark’s obligations hereunder do not conflict with, or constitute a default
or require any consent under, any material contractual obligation of Nordmark.

 

8.3 Disclaimer of Other Warranties. Except for the warranties given under Art.
8.1 and 8.2, the Parties give no warranties in respect of the Malayan pit viper
snakes, NTI information, NTI materials (including Ancrod and API Starting
Material), NTI intellectual property and Nordmark intellectual property, whether
expressed or implied by statute, custom of the trade or otherwise (including,
without limitation, any such warranty of fitness or suitability for a particular
purpose or use under any conditions whether or not known to the warranting
Party) and any such warranty is hereby excluded.

 

Page 9 of 19



--------------------------------------------------------------------------------

Article 9

Liability

 

9.1 Except as otherwise expressly set forth herein, each Party shall be liable
to the other Party under the applicable law for damages caused by it in
connection with this Snake Agreement. In the case of both Parties having caused
and/or contributed by fault to any damages, such damages shall be shared in the
ratio of each Party’s causal contribution and/or of each Party’s fault as the
case may be. Notwithstanding the foregoing, Nordmark shall assume sole
responsibility for keeping, handling, processing and storage of the Malayan pit
viper snakes, API Starting Material and Ancrod obtained therefrom while in the
possession of Nordmark, and for extracting and obtaining venom from such snakes
(including, without limitation, sole responsibility for any personal injury or
death resulting from any of the foregoing activities relating to such snakes or
such venom).

 

9.2 To the extent that one Party is liable to the other Party under this
Article 9, or for any claim or damage arising from a Party’s material breach of
this Snake Agreement, that Party shall indemnify and hold harmless the other
Party from all third parties’ claims arising from or in connection with such
liability, damage or claim, including all defence costs and legal and
consultants’ fees incurred by the indemnified Party.

 

9.3 Nordmark assures that it will obtain and maintain, at its own cost and
expense, commercial general liability insurance (including, but not limited to,
product liability and contractual liability insurance) with respect to its
activities hereunder. Such insurance policy shall cover any potential or actual
risks or damages arising from or in connection with keeping, handling,
processing and storage of the Malayan pit viper snakes, venom, API Starting
Material and Ancrod obtained therefrom in connection with this Snake Agreement.

 

9.4 NTI undertakes to insure, at its own cost, against loss or damage to the
Malayan pit viper snakes during transport of such snakes to the snake farm
within the Ancrod Facilities.

 

9.5 Each Party shall inform the other Party without undue delay and in writing
if and when any third party claim is made against it in accordance with Art. 9.1
or 9.2. Subject to Art. 9.3, the Parties will seek, without undue delay, to
reach a mutual agreement concerning the defence against such claims or the
settlement of such third party’s claim.

 

Page 10 of 19



--------------------------------------------------------------------------------

9.6 To the extent this Snake Agreement does not expressly provide otherwise, the
Parties shall have no claim against each other for compensation of indirect
and/or consequential damages.

Article 10

Ownership and Storage

 

10.1 The Malayan pit viper snakes, any venom, API Starting Material and/or
Ancrod obtained therefrom, and other materials and information made available by
NTI hereunder shall remain in the ownership of NTI. Nordmark shall inform NTI,
without undue delay, if and when any third party asserts any claim, right or
title in or to any of such snakes, venom, API Starting Material, Ancrod,
materials or information.

 

10.2 Nordmark shall store the Malayan pit viper snakes, any venom, API Starting
Material, and/or Ancrod obtained therefrom, and other materials and information
provided by NTI hereunder in a safe and orderly manner. The quantities of
Malayan pit viper snakes to be kept within the snake farm established hereunder
shall be determined by NTI in consultation with Nordmark.

 

10.3 For the purpose of safeguarding claims against carriers, Nordmark shall
immediately after receipt examine every delivery of snakes and any other
material made available by NTI in connection with this Snake Agreement for
transport, damages and shortages. Visible transport damages and shortages shall
be noted specifically in the consignment papers and a signature shall be
obtained from the driver of the carrier. Concealed transport damages shall be
reported by Nordmark immediately on detection.

 

10.4 The Malayan pit viper snakes and any other material delivered and owned by
NTI shall be recorded separately in the accounts of Nordmark. Nordmark shall
prepare annually an inventory of NTI’s snakes and other materials for NTI, and
shall convey at least monthly reports on entries, usages and despatches of the
venom, any intermediates, API Starting Material and Ancrod API obtained
therefrom. Further details regarding frequency and contents of the reports will
be determined by NTI in cooperation with Nordmark. Nordmark shall bear the costs
for such inventory and reporting.

Article 11

Force Majeure

 

11.1 Circumstances or events which cannot be avoided nor prevented by applying
due care (inter alia including acts of God, natural events, war, sabotage,
terrorism, strikes, lock-outs, factory break-downs, lack of access to raw
materials or energy, official orders or measures, and the like), and which
significantly impair or

 

Page 11 of 19



--------------------------------------------------------------------------------

aggravate a Party’s performance under this Snake Agreement (a “Force Majeure”
event) shall release the affected Party from its performance obligation for the
duration of the Force Majeure event, subject to Art. 11.2.

 

11.2 The affected Party shall inform the other Party without undue delay about
the extent and duration of such Force Majeure event. Furthermore, the affected
Party shall use its commercially reasonable efforts to resume proper performance
within an appropriate period of time. Notwithstanding the foregoing, if the
Force Majeure condition continues beyond thirty (30) days, the Parties shall
jointly decide on an appropriate course of action that will permit fulfilment of
the Parties’ objectives hereunder.

Article 12

Agreement on Commercial Manufacture and Supply of Medicinal Product

At least twelve (12) months prior to NTI’s anticipated first commercial sale of
a Medicinal Product containing Ancrod as the API, Nordmark and NTI will commence
negotiating in good faith a separate agreement for Nordmark’s commercial
manufacture and supply of Ancrod. Taking into account NTI’s financial
contributions to the costs for establishing the Ancrod Facilities (as set forth
in Art. 6), Nordmark shall offer to manufacture and supply such Ancrod to NTI on
commercially reasonable terms (including a favorable supply price that
acknowledges such financial contributions of NTI).

Article 13

Duration and Termination

 

13.1 This Snake Agreement shall come into force and effect on the Effective
Date, and, unless earlier terminated in accordance with this Article 13, shall
remain valid and enforceable until the tenth (10th) anniversary of the Effective
Date.

 

13.2 NTI remains entitled to terminate this Snake Agreement at any time,
provided at least one of the following conditions occurs:

 

  (a) a clinical trial with the Investigational Medicinal Product has to be
discontinued due to lack of safety or therapeutic efficacy;

 

  (b) after Registration of the Medicinal Product, the Registration is withdrawn
or revoked by the competent authority;

 

  (c) NTI: (i) determines not to commercialize or continue to commercialize the
Medicinal Product; or (ii) changes its business strategy relating to the
Investigational Medicinal Product or Medicinal Product, and provides at least
sixty (60) days’ prior written notice of termination to Nordmark; or

 

Page 12 of 19



--------------------------------------------------------------------------------

  (d) NTI sells or transfers to a third party (other than a Related Company) all
or substantially all of its assets or business to which this Snake Agreement
relates; provided that, due to the unique nature of Ancrod and processes related
to its Manufacture, in such event NTI shall use commercially reasonable efforts
to encourage such third party to continue to use the snake farm and purification
unit established by Nordmark hereunder.

 

13.3 Either Party has the right to terminate this Snake Agreement with immediate
effect in the event that:

 

  (a) insolvency, receivership or bankruptcy proceedings are instituted by or
against the other Party (provided that, with respect to any involuntary
proceeding, such proceeding is not dismissed within ninety (90) days); or the
other Party enters into any arrangement or composition with its creditors or
into a liquidation (whether voluntarily or compulsory); or the other Party’s
business is closed down by the competent executive or judicial authorities; or

 

  (b) the other Party fails or becomes unable to perform any of its substantial
obligations or undertakings to be performed hereunder, and such default or
inability is not cured within thirty (30) days after the defaulting Party’s
receipt of written notice from the non-defaulting Party that specifies such
default or inability or

 

  (c) the other Party is in material breach of any of its obligations under this
Snake Agreement, and such material breach is not cured within thirty (30) days
after the breaching Party’s receipt of written notice from the non-breaching
Party that specifies such material breach.

 

13.4 Notices of termination of this Snake Agreement shall be in writing and
delivered to the other Party at the addresses set forth on the first page of
this Snake Agreement.

 

13.5 In case this Snake Agreement expires or terminates for any reason, Nordmark
shall:

 

  (a) subject to Nordmark’s obligations under the Cooperation Agreement, no
longer use the Malayan pit viper snakes, the venom, intermediates, API Starting
Material or Ancrod obtained therefrom, or any confidential technical information
and materials of NTI, and shall return to NTI all Malayan pit viper snakes, all
venom, intermediates, API Starting Material and Ancrod obtained therefrom, all
other materials owned, made available or provided by NTI hereunder, and all
materials and documentation relating thereto; Nordmark may, however, retain one
archival copy of such

 

Page 13 of 19



--------------------------------------------------------------------------------

documentation (in a department different from its production and quality control
departments) solely for the purpose of fulfilling its obligations hereunder; and

 

  (b) give NTI assistance in technology transfer to NTI (or to any third party
designated by NTI) to the extent such transfer is legally possible.

Article 14

Applicable Law and Place of Arbitration

 

14.1 This Agreement shall be construed in accordance with and governed by the
laws of the Federal Republic of Germany. The uniform law of the international
sale of movable goods, as well as the uniform law on the formation of contracts
for the international sale of goods, shall not apply.

 

14.2 The Parties undertake to amicably solve any disputes between them arising
from this Snake Agreement or concerning its validity. If they fail to do so,
then either Party may request that such dispute be resolved by arbitration
pursuant to the applicable Rules of Conciliation and Arbitration of the
International Chamber of Commerce. The ordinary Courts of Justice shall have no
jurisdiction regarding any such dispute. Notwithstanding the foregoing, the
prevailing Party may enforce such arbitration decision against the other Party
in any court having jurisdiction.

 

14.3 Place of arbitration shall be New York City, New York.

 

14.4 The language to be used in arbitration proceedings shall be English, and
all documentation to be used in arbitration proceedings shall be in English.

 

14.5 If any counterclaim is raised by a Party, an award thereon shall be made in
the same arbitration proceeding applying the law set forth in Art. 14.1.

 

14.6 The arbitrator who resolves a dispute pursuant to Article 14.2 shall be
solely responsible for allocating the costs of the arbitration between the
Parties; provided, however, to the extent that the topic of such dispute is an
amount of money, the costs of the arbitration shall be borne by the Parties in
proportion to the arbitrator’s resolution of such monetary dispute. Each Party
shall bear its own attorneys’ fees, expert fees and witness fees, and all
associated costs and expenses.

Article 15

Miscellaneous; Final Provisions

 

15.1 Neither Party may transfer rights or duties under this Snake Agreement to
any third party without written approval of the other Party; provided that NTI
may assign this Snake Agreement, without consent of Nordmark, (a) to a Related
Party,

 

Page 14 of 19



--------------------------------------------------------------------------------

or (b) in connection with the transfer or sale of all or substantially all of
NTI’s assets or business to which this Snake Agreement relates, or in the event
of NTI’s merger or consolidation with, acquisition by, or sale to another
company.

 

15.2 Should one or more provisions of this Snake Agreement be or become
ineffective, the remaining provisions of this Snake Agreement shall remain in
full force and effect. In such case, the Parties shall promptly discuss such
ineffective provision(s) and shall substitute such provisions by valid and
enforceable ones that will achieve as far as possible the intentions of the
Parties. If, however, the Parties do not succeed in substituting such new
provisions, and should the invalid and ineffective provisions have such an
essential importance with respect to the Snake Agreement and to the Parties, the
Snake Agreement in its entirety shall be invalid and null and void.

 

15.3 Should, due to any change of a relevant economic or legal situation, the
basis of this Snake Agreement be modified to such an extent that one Party or
the other Party cannot be reasonably expected to continue performing this Snake
Agreement, then the Parties shall amicably try to find an appropriate solution.

 

15.4 Any change of or amendment or supplement to this Snake Agreement shall be
made in writing and signed by authorized representatives of each Party to become
effective. This obligations of this Art. 15.4 shall be deemed to have been met
if: (a) a properly executed amendment or supplement is transmitted to the other
Party by facsimile or electronic mail, executed by the receiving Party, and
thereafter transmitted to the originating Party by facsimile or electronic mail,
and (b) such mutual execution in (a) is followed without undue delay by
execution and exchange of duplicate original documents.

 

15.5 Any declaration or other communication which may be necessary in relation
to or in performance of this Snake Agreement shall be made to the address of the
Party concerned as mentioned in the heading of this Snake Agreement, unless and
until such Party has informed the other Party in writing of a new address.

 

15.6 Except with respect to the Nondisclosure Agreement (April 19, 2004) and the
Cooperation Agreement (March 1, 2005) previously executed by the Parties, and
except as otherwise expressly set forth herein, all previous agreements and
arrangements, if any, between the Parties are superseded by this Snake
Agreement, but without prejudice to any rights which have already accrued
thereunder to either Party.

 

15.7 This Snake Agreement (together with any exhibits that are, or in the future
may be, attached hereto) embodies the entire understanding of the Parties
pertaining to the subject of this Snake Agreement; there are no promises,
claims, conditions or obligations expressed orally or in writing or implied
other than those contained herein.

 

Page 15 of 19



--------------------------------------------------------------------------------

15.8 The relationship of the Parties is that of independent contractors, and
neither Party will incur any debts or make any commitments for the other Party
except to the extent expressly provided in this Snake Agreement. Nothing in this
Snake Agreement is intended to create or will be construed as creating between
the Parties the relationship of joint ventures, co-partners, employer/employee
or principal and agent.

 

Uetersen, January 18th, 2006     Uetersen, January 18th, 2006 Neurobiological
Technologies, Inc.     Nordmark Arzneimittel GmbH & Co.KG

/s/ Paul E. Freiman

   

/s/ Peter Tonne

Mr. Paul E. Freiman

President and CEO

   

Dr. Peter Tonne

CEO

Exhibit A

Exhibit B

Exhibit C

 

Page 16 of 19



--------------------------------------------------------------------------------

EXHIBIT A

Specifications, Activities, Responsibilities, Estimated Expenses and Schedules

for Completion of Part I and Part II of the Project

 

Page 17 of 19



--------------------------------------------------------------------------------

EXHIBIT B

Temporary solution to come

 

Page 18 of 19



--------------------------------------------------------------------------------

EXHIBIT C

Various Calculations for the Contingent Additional Consideration Payment

 

(i)

   5.000.000  €   5.000.000  €   5.000.000  €

(ii)

   4.500.000  €   5.000.000  €   6.000.000  €

(y)

   4.500.000  €   5.000.000  €   5.000.000  €

(z)

   3.600.000  €   4.000.000  €   4.000.000  €

NTI’s Payments

   1.750.000  €   1.750.000  €   1.750.000  €

Contingent Additional Consideration Payment

   1.850.000  €   2.250.000  €   2.250.000  €

 

Page 19 of 19